Citation Nr: 0520244	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  93-24 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right hand injury has 
been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right left ankle injury 
has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left ankle injury has 
been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
to July 1988.

In a January 1989 rating decision, the RO denied service 
connection, inter alia, for residuals of a right hand injury 
and right and left right and left ankle fractures.  The 
appellant appealed these matters, and the Board confirmed 
each denial in an April 1990 decision.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision in 
which the RO determined that new and material evidence to 
reopen the claims for service connection for residuals of 
right hand and right and left ankle injuries had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in September 1993 and the RO issued a statement of the case 
(SOC) in October 1993.  The appellant filed a substantive 
appeal in November 1993. 

In November 1999, the appellant testified during a  hearing 
before a Member of the Board (Veterans Law Judge) (VLJ) at 
the RO (travel board hearing); a transcript of the hearing is 
of record.

In February 2000, the Board remanded these matters  to the RO 
for due process development.  By rating action of May 2002, 
the RO confirmed and continued the denials of service 
connection for residuals of right hand and right and left 
ankle injuries on the grounds that new and material evidence 
had not been received to reopen the claims. 

In September 2003, the Board notified the appellant that the 
VLJ that had conducted the November 1999 hearing was no 
longer employed with the Board, and invited her to indicate 
whether she desired another hearing.  The appellant requested 
another travel board hearing and, in November 2003, the Board 
remanded these matters to the RO for that purpose. 

After postponing the requested Board hearing on two 
occasions, she failed to appear for her most recently 
scheduled hearing in May 2005.  The record reflects that the 
appellant was notified of the time, date, and location of 
each travel board hearing and that no hearing notice was 
returned by the United States Postal Service as 
undeliverable. Under these circumstances, Board deems the 
request for a hearing to have been withdrawn (see 38 C.F.R. 
§ 20.702(d) (2004)), and will decide the claims on appeal on 
the basis of the current record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an April 1990 decision, the Board denied the claim for 
service connection for residuals of injury to the the right 
hand, and to the right and left ankles.  

3.  The additional evidence associated with the claims file 
since the Board's April 1990 denial does not, by itself or 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection.



CONCLUSIONS OF LAW

1.  The April 1990 Board denial of the claims for service 
connection for residuals of right hand and right and left 
ankle injuries is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.  As the evidence received since the April 1990 denial is 
not new and material, the criteria for reopening the 
appellant's claims for residuals of right hand and right and 
left ankle injuries are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003). 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §3.156(a) (as in effect prior to August 29, 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of t her title."  38 U.S.C. § 5103A(f). 

For the reasons explained below, the Board has found that the 
criteria for reopening the claims for service connection are 
not met; hence, the enhanced duty to assist to assist in the 
development of the claim is not applicable.  There are, 
nonetheless, duties to notify and assist owed the appellant.  
Considering the record in light of the applicable legal 
duties, the Board finds that all notification and development 
action needed to render a fair decision on the claims on 
appeal has been accomplished.  

Through the September 1993 SOC; supplemental SOCs (SSOCs) of 
March 1995, November 1997, September 2002, April 2003, May 
2003, and July 2004; and the RO's letters of June 2002, April 
2003, December 2003, and June 2004, the RO notified the 
appellant and her representative of the legal criteria 
governing the claims for service connection, the evidence 
that has been considered in connection with the claims, and 
the bases for the denial of the claims.  After each, they 
were given the opportunity to respond.  Hence, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claims. 

The Board also finds that the notice letters of June 2002, 
April 2003, December 2003, and June 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter also requested that he 
identify and provide the necessary releases for any medical 
providers from whom she wished the RO obtain medical records 
and consider evidence and informed that he was ultimately 
responsible for submitting evidence to support her claim.  
She was also asked to provide the necessary releases that 
would allow the RO to obtain private medical records on her 
behalf for consideration in her appeal.  Finally, the RO 
notified her that she could obtain the medical records on her 
own and submit evidence that was in her possession.  Pursuant 
to the aforementioned document, the appellant has also been 
afforded the opportunity to present evidence and argument in 
support of her claims. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the appellant of: (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.

In the present appeal, the documents meeting the VCAA's 
notice requirements were provided before and after the rating 
action on appeal.  However, the Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her claims 
were fully developed and re-adjudicated after notice was 
provided.

As indicated above, the September 1993 SOC and SSOCs of March 
1995, November 1997, September 2002, April 2003, May 2003, 
and July 2004 notified the appellant what was needed to 
substantiate her claims and also identified the evidence that 
had been considered with respect to her claims.  Furthermore, 
the June 2002, April 2003, December 2003, and June 2004 
notice letters advised the appellant of VA's responsibilities 
to notify and assist her in her claim.  After the notice 
letters, SOC, and SSOCs, the appellant was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with any 
of the claims on appeal.  The appellant's service medical 
records have been associated with the claims file.  The 
appellant identified several sources of private treatment, 
the records of which have either been obtained by the RO or 
submitted by the appellant.  The appellant also testified 
during hearings in May 1989 and November 1999, transcripts of 
which are of record.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence that 
has not been obtained.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II. Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Specific to periods of ACDUTRA and inactive duty training 
(INACDUTRA), the applicable laws and regulations permit 
service connection only for a disability resulting from a 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 2002); 38 C.F.R. § 3.6 (2004).  

As indicated above, the appellant's claims for service 
connection for residuals of right hand and right and left 
ankle injuries were considered and denied in an April 1990 
Board decision. 

At the time of the Board's denial, the evidence pertinent to 
the claims consisted of the appellant's service medical 
records, VA examination reports dated in September 1988 and 
July 1989, and a transcript of a May 1989 hearing with a 
local hearing officer.  

Service medical records dated in May 1988 show that the 
appellant complained of bilateral foot pain and indicated the 
location by pointing to the post lateral ankle and feet. She 
reported that the pain had persisted for four days and that 
there was no known injury to the area.  The assessment was 
possible bilateral  heel stress fracture.  A follow-up visit 
later that month note her complaints of right ankle pain.  
Her pain had reportedly increased and wearing boots was 
painful.  Other records show that she was put on a 10-day and 
30-day physical profile that limited her activities due to 
her feet.  

The records also show that, in July 1988, the appellant was 
seen for treatment after she reported that her right hand was 
smashed in a car door.  The record initially indicated it was 
a follow-up visit for fractured 3rd and 4th metacarpal 
fractures of the right hand, but Emergency Room x-rays 
revealed that there were no fractures.  An examination of her 
fingers did not reveal swelling or erythema and there was a 
very small amount of subdural hematoma on the right ring 
finger.  The ring finger demonstrated full range of motion 
and tenderness in the distal aspect.  The assessment was 
contusion to the right long and ring fingers.  The report of 
separation examination reflects no findings or diagnoses 
related to the right hand or right or left ankle.

The September 1988 VA examination report includes a reported 
history of right and left ankle fractures and cracked finger 
of the right hand.  The September 1988 diagnoses were 
bilateral ankle fractures, right hand fracture, and cracked 
fingers of the right hand, by history.  X-rays of the both 
ankles and the right hand taken in July 1989 revealed normal 
findings.  

In May 1989, the appellant testified that, when her right 
hand was crushed in a car door, she could see that two of her 
fingers were broken.  She stated that the tips of the two 
fingers had blood clots.  She testified that her middle and 
ring finger on her right hand were put in a splint and she 
was told that both fingers were fractured.  The appellant 
testified that it was not just the two fingers, rather her 
whole hand that was stuck in the car door for at least three 
to five minutes.  She stated that the incident "ended [her] 
wrist" and that her main artery was still sore.  She also 
discussed how the injury has limited the use of her right 
hand.

The appellant also stated that the hand injury occurred as 
she was ending a 30-day convalescent leave following a stress 
fracture of the right knee and ankle.  She stated that she 
used elastic ankle wraps and wore boots for ankle support.  

In April 1993, the RO received the appellant's petition to 
reopen her claims for service connection for residuals of 
right hand and right and left ankle injuries.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Specific to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the April 1990 Board 
denial was the most recent denial of the appellant's claims 
for service connection for a right hand disability and right 
and left ankle disabilities.  See 38 U.S.C.A. § 7103; 38 
C.F.R. § 20.1100.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Relevant evidence associated with the claims file since the 
April 1990 denial includes private medical records from 
Jersey Shore Medical Center, dated from April 1992 to 
December 1993;  evaluation reports from Medical Disability 
Examiners of Central New Jersey, dated in December 1993 and 
February 1996; Monmouth Medical Center records dated from 
February 1999 to February 2004, and the transcript of the 
November 1999 travel board hearing.

Records from Jersey Shore Medical Center indicate that the 
appellant was seen in September 1992 after falling and 
twisting her left ankle.  X-ray of the left ankle revealed a 
small fragment of bone or calcification associated with the 
tip of the medial malleolus, which may have represented a 
chip fracture or  an accessory ossicle.  Soft tissue swelling 
was noted.  The diagnosis was left ankle fracture.  X-ray of 
the left ankle taken in October 1992 revealed minimal soft 
tissue swelling.  No acute fracture line was recognized and 
there was no bony deformity.  The appellant complained of 
continued left ankle pain in September 1993.  

The report of an evaluation from Medical Disability Examiners 
of Central New Jersey, dated in December 1993, referred to a 
September 1992 injury in which the appellant slipped and fell 
from a porch and injured her left ankle.  The diagnoses were 
severe sprain of the left ankle and probable tear of the 
lateral support ligaments.  The physician opined that 
diagnosed disabilities were causally related to her fall in 
September 1992.  

An evaluation report from Medical Disability Examiners of 
Central New Jersey, dated in February 1996, referred to a 
February 1994 incident involving a car accident.  During her 
examination, the appellant complained of left ankle pain.  
The diagnoses included a left ankle sprain.  The physician 
opined that her problems were causally related to a car 
accident in February 1994.

During a November 1999 travel board hearing, the appellant 
testified during a travel board hearing that she developed 
stress fractures in her ankles in service due to training, 
marching, and running.  With regard to her right hand, she 
stated that it was caught in the door her hand was crushed 
and almost severe and that two fingers are numb.  She 
believed that it was almost severed because her hand dangled 
and she was in excruciating pain.  She indicated that she 
received treatment for her hand.

Treatment records from Monmouth Medical Group, dated in 
February 1999, indicate the appellant reported a history of 
slamming her right hand in a car door.  She complained of 
some numbness of the second and third fingers on the right 
hand.  Examination of the right hand did not reveal swelling 
or paresthesias and strength was normal.  The diagnosis was 
right hand sprain.  In August 1999, she requested another 
wrist brace for her DeQuevain's tenosynonvitis.  The 
diagnosis was right thumb tenosynovitis.  A blank 
prescription form dated in September 2000 indicates she had a 
finger splint for the right hand.  

Medical records from Monmouth Medical Center, dated in 
February 2004, indicate that the appellant reported twisting 
her right ankle two weeks earlier and complained of pain.  X-
rays revealed there was no fracture or dislocation.  The x-
ray impression was a normal examination.  The diagnosis was 
right ankle sprain.

Considering this evidence in light of the above-noted 
criteria, the Board finds that none of the additional 
evidence received provides a basis for reopening any of the 
claims for service connection.  Arguably, all of the evidence 
is "new," in the sense that it was not previously considered.  
However, none of the evidence is material for purposes of 
reopening the claims.  

The Board notes that, at the time of the Board's April 1990 
denial, there was no medical evidence establishing post-
service residuals of injuries to both ankles and right hand.  
However, the Board finds medical evidence added to the record 
since the Board's 1990 denial still in includes no evidence 
establishing post-service residuals of any in-service injury. 

While the evidence received since the April 1990 denial 
reflects diagnoses of severe left ankle sprain with probable 
tear of the lateral support ligaments, right hand sprain, and 
right ankle sprain, all of diagnoses have been related to 
post-service injuries rather than identified as residuals of 
in-service injuries.  In fact, medical opinions contained in 
reports from Medical Disability Examiners of Central New 
Jersey specifically link left ankle sprains and a probable 
tear of the lateral support ligaments to post-service 
injuries in September 1992 and February 1994.  There is no 
medical evidence linking any post-service hand or right or 
left ankle problem to in-service injury.    

As for the appellant's assertions, to include those offered 
in connection with her hearing testimony, the Board notes 
that are essentially cumulative of testimony and assertions 
previously considered by the Board in April 1990.  However, 
even if any such contentions were considered new, the Board 
points out that, as a layperson, the appellant is not 
competent to provide a probative opinion on a medical 
matter-to include the diagnosis of a specific disability, or 
a medical opinion as to the etiology of a specific 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Thus, where, as here, resolution of the issues 
on appeal turn on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claims.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

As new and material evidence has not been added to the record 
since the April 1990 Board decision, the appellant's 
application to reopen the claims for service connection for 
residuals of right hand and right and left ankle injuries 
must be denied.  As the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen any of the finally disallowed claims, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
residuals of right hand injury is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
residuals of right ankle injury is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
residuals of left ankle injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


